

Exhibit 10.4


DEFAULT AGREEMENT


Default Agreement, dated as of November 19, 2008, by and among Manhattan
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, with a principal
address at 48 Wall Street, Suite 1100, New York, New York 10005, and the persons
and entities listed on Schedule A hereto (individually, a “Lender” and,
collectively, the “Lenders”).


WHEREAS, the Company holds 500 shares (the “Shares”) of Hedrin Pharmaceuticals
K/S, a Danish limited partnership (the “Partnership”);


WHEREAS, the Lenders are the holders of the Company’s 12% Senior Secured Notes
(the “Notes”) in the principal amounts set forth opposite their names on
Schedule A hereto;


WHEREAS, in connection with the issuance and sale of the Notes, the Company has
entered into a Security Agreement, dated as of November 19, 2008 (the “Security
Agreement”), with the Lenders, pursuant to which the Company has granted to the
Lenders a security interest in all of the Company’s assets, other than the
Shares;


WHEREAS, the Company wishes to provide, as additional security for its Secured
Obligations (as defined in the Security Agreement) under the Notes, for the sale
of the Shares to the extent necessary to generate proceeds for the payment of
amounts due under the Notes in the event of an Event of Default (as defined in
the Notes) under the Notes, and


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to make the loans under the Notes, the Company hereby
agrees with the Lenders as follows:


1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Security Agreement.


2. Rights Upon an Event of Default.


(a) Pursuant to and in accordance with the Security Agreement, the Collateral
Agent, if and when so appointed (and if not appointed, the Required Lenders)
shall act for and on behalf of the Lenders as Collateral Agent under this
Default Agreement and has been appointed the Company’s attorney in fact, with
full authority in the place and stead of the Company and in the name of the
Company to take any and all action including, but not limited to, executing any
and all instruments that the Collateral Agent may deem necessary and/or
advisable under this Default Agreement, as applicable, to enforce Lenders’
rights hereunder.


(b) Upon an Event of Default, the Collateral Agent shall have the right, subject
to Section 3 below, with respect to the Shares to give the Company a written
notice (the “Sale Notice”) that all or a portion (as necessary) of the Shares
must be immediately sold in order to generate proceeds to fulfill any and all
Secured Obligations of the Company to the Lenders. The Sale Notice may be
revoked at any time by written notice solely by the Collateral Agent and shall
be rescinded and null and void if and at such time as there is no longer any
outstanding uncured Event of Default.

 
 

--------------------------------------------------------------------------------

 


(c) After receipt of the Sale Notice, the Company shall promptly use its
commercially reasonable efforts to sell all or a portion (as necessary to pay
the Secured Obligations) of the Shares to an unaffiliated third party (a “Third
Party Purchaser”) on an arms’ length basis. The Company may undertake any
reasonable process for selling the Shares and the Company shall not be required
to retain any investment banker, finder, or other financial advisor in
connection with the sale of the Shares. Any sale of Shares to a Third Party
Purchaser shall be subject to the approval of the Board of Directors of the
Company in the exercise of its fiduciary obligations under applicable law.


(d) To the extent that the Company is unsuccessful in entering into an agreement
with a Third Party Purchaser with respect to a sale of the Shares within sixty
(60) days of the Sale Notice, the Company shall on the sixty first (61st) day
(or earlier) inform the Lenders in writing of such fact and, and the Placement
Agent and/or the Required Lenders shall have the option of accepting Shares in
fulfillment of the Secured Obligations, or requiring the Company to engage an
investment banking firm, acceptable to either the Placement Agent or the
Required Lenders, to complete the sale of Shares to a Third Party Purchaser. Any
acceptance of Shares by the Lenders, or requirement to engage an investment
banker, shall be made in writing by the Collateral Agent and shall be binding on
all Lenders. The number of Shares to be transferred to the Lenders shall be
determined by dividing the amount of the Secured Obligations to be paid by the
fair market value of a Share. The fair market value of a Share shall be
determined by a reputable investment banker (the “Banker”), unaffiliated with
the Company or any of the Lenders, and chosen by the Board of Directors of the
Company and reasonably acceptable to the Collateral Agent. The Company shall pay
the fees and expenses of the Banker.


(e) In the event that (i) the value of all the Shares, together with the value
of cash and other assets available to apply to the Secured Obligations is
greater than the Secured Obligations and (ii) the Collateral Agent provides
notice to the Company that the Lenders will accept Shares as partial fulfillment
of the Secured Obligations, then to the extent that any of the Company’s cash
and other assets do not fulfill all of the Secured Obligations of the Company to
the Lenders then the Company shall, transfer such number of Shares equal to the
value of any remaining outstanding Secured Obligations to the Lenders as
fulfillment of any remaining outstanding Secured Obligations of the Company. Any
Shares, cash and other property transferred to the Lenders shall (unless
otherwise agreed by the Company and all the Lenders) be allocated to the Lenders
pro rata based on the amount of Secured Obligations owed to each such Lender so
that, each Lender shall receive the same combination of Shares, cash and other
property.

 
-2-

--------------------------------------------------------------------------------

 


3. Joint Venture Agreements.


(a) Reference is made to the Limited Partnership Agreement of the Partnership,
dated February, 2008, as amended (the “Partnership Agreement”), and the
Shareholders’ Agreement, dated February 2008, as amended (the “Shareholders’
Agreement”) of Hedrin Pharmaceuticals General Partner ApS (the “General
Partner”), among the holders of shares of the General Partner. It is
acknowledged and agreed that, in accordance with the Shareholders’ Agreement,
any transfer of Shares must be accompanied by a transfer of a pro rata number of
shares of the General Partner (“General Partner Shares”). Any transfer of Shares
hereunder and a corresponding transfer of General Partner Shares, including any
sale to a Third Party Purchaser or transfer to the Lenders, shall be subject to
compliance with the terms of the Partnership Agreement and the Shareholders’
Agreement. Without limiting the foregoing, the Lenders acknowledge that (i) the
Shares are subject to a right of first refusal in favor of the other limited
partners of the Partnership as set forth in the Partnership Agreement, (ii) the
other limited partners of the Partnership have certain tag-along rights
(“Tag-Along Rights”) with respect to transfers of the Shares as set forth in the
Partnership Agreement and (iii) the Shareholders’ Agreement contains certain
restrictions on transfer of the General Partner Shares. In addition, under the
Joint Venture Agreement, dated January 31, 2008, as amended, by and between the
Company and Nordic Biotech Venture Fund II K/S (“Nordic”), Nordic has certain
rights to sell its shares in the Partnership and the General Partner (the “Put
Rights”) to the Company.


(b) The Company shall have no liability hereunder to the extent that any sale or
transfer of the Shares contemplated by this Agreement is not completed because
of any action or inaction by the other limited partners of the Partnership or
shareholders of the General Partner, including due to any exercise by Nordic of
its Put Rights or Tag-Along Rights. In the event that any action or inaction by
the other limited partners of the Partnership or shareholders of the General
Partnership, are in violation of the Partnership Agreement or the Shareholders’
Agreement, as the case may be, the Company will use its reasonable commercial
efforts to cause such parties to comply with the terms of the Partnership
Agreement and/or the Shareholders’ Agreement, as applicable. The Company may, in
its sole discretion, cease all efforts to sell Shares (and General Partner
Shares) to a Third Party Purchaser or transfer Shares (and General Partner
Shares) to the Lenders hereunder, without any liability to the Lenders
hereunder, if Nordic exercises any of its Put Rights or Tag-Along Rights.


(c) Nothing contained herein shall be deemed a transfer, attempted transfer,
lien, pledge or other encumbrance on the Shares or the General Partner Shares.
Nothing contained herein shall prevent, or require any Lender consent for, the
Company’s exercise of all rights and privileges of a shareholder of the
Partnership or the General Partner with respect to the Shares and General
Partner Shares, including any sale of the Shares or the General Partner Shares.


(d) In accordance with the Partnership Agreement, upon any transfer of the
Shares and General Partner Shares to the Lenders, the Lenders shall execute and
adhere to the Partnership Agreement and the Shareholders’ Agreement. BY
EXECUTING THIS AGREEMENT EACH LENDER AGREES THAT UPON EXECUTION OF THE
PARTNERSHIP AGREEMENT AND THE SHAREHOLDERS’ AGREEMENT BY THE COLLATERAL AGENT,
SOLELY ON BEHALF OF THE LENDERS, EACH LENDER SHALL BE BOUND BY THE PARTNERSHIP
AGREEMENT AND THE SHAREHOLDERS’ AGREEMENT AS IF HE, SHE OR IT WERE A PARTY
SIGNATORY THERETO. 

 
-3-

--------------------------------------------------------------------------------

 


4. Paragraph Headings. The paragraph headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


5. No Waiver; Cumulative Remedies. The Lenders shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default or in any breach of any
of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lenders, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lenders of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lenders would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.


6. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Company and the
Collateral Agent. This Agreement shall be binding upon the successors and
assigns of the Borrower; provided that any Third Party Purchaser of the Shares
or the General Partner Shares shall not be bound by this Agreement, and, subject
to the foregoing, shall inure to the benefit of the Lenders and their respective
successors and assigns.
 
7. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given: (a) when personally delivered, (b) five
(5) days after having been deposited in the United States mail, certified or
registered, return receipt requested, postage prepaid, or (c) one (1) business
day after having been dispatched by a nationally recognized overnight courier
service, addressed to (i) in the case of the Company, at its address as set
forth above and (ii) in the case of the Lenders, at the addresses set forth on
Schedule A to this Agreement.
 
8. Governing Law; Venue; Waiver Of Jury Trial. This Agreement shall be governed
by and construed exclusively in accordance with the internal laws of the State
of New York without regard to the conflicts of laws principles thereof. The
parties hereto hereby expressly and irrevocably agree that any suit or
proceeding arising directly and/or indirectly pursuant to, arising out of or
under this Agreement, shall be brought solely and exclusively in a federal or
state court located in the City, County and State of New York. By their
execution hereof, the parties hereby expressly covenant and irrevocably submit
to the in personam jurisdiction of the federal and state courts located in the
City, County and State of New York and agree that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in New York City. The parties
hereto expressly and irrevocably waive any claim that any such jurisdiction is
not a convenient forum for any such suit or proceeding and any defense or lack
of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding (including, but not limited to, any motions made), the
party prevailing therein shall be entitled to payment from the other party
hereto of its reasonable counsel fees and disbursements. The Company and the
Lenders hereby waive all rights to a trial by jury.
 
9. Termination. This Agreement shall terminate and be of no further force or
effect at such time as the Company shall have fully satisfied its Secured
Obligations or shall have disposed of all of the Shares.
 
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



    
MANHATTAN PHARMACEUTICALS, INC.
     
 
By:  
/s/ Michael McGuinness
 
Name: Michael McGuinness
Title: Chief Financial Officer



 
LENDERS:
The LENDERS executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
 

--------------------------------------------------------------------------------

 

ANNEX A



Investor Counterpart Signature Page


The undersigned, desiring to enter into this Default Agreement dated as of
November 19, 2008 (the “Default Agreement”), between the undersigned, Manhattan
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned,
hereby agrees that execution by the Investors of this Investor Counterpart
Signature Page shall constitute an agreement to join the Security Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions of the Default Agreement.



IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Neel B. Ackerman
     
Signature:
 
Signature: /s/ Neel B. Ackerman
     
Date:
 
Date: October 27, 2008
     
Print Name:
 
Co-Investor Print Name: Martha N. Ackerman
     
Title:
 
Co-Investor Signature: /s/ Martha N. Ackerman
         
Date: October 27, 2008

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: Stephen M. Burnich
                                    Revocable Trust u/a 10/08/04
 
Print Name:
     
Signature: /s/ Stephen M. Burnich
 
Signature:
     
Date: October 29, 2008
 
Date:
     
Print Name: Stephen M. Burnich
 
Co-Investor Print Name:
     
Title: Trustee
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Ennio De Pianto
     
Signature:
 
Signature: /s/ Ennio De Pianto
     
Date:
 
Date: October 29, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Matthew Ernst
     
Signature:
 
Signature: /s/ Matthew Ernst
     
Date:
 
Date: October 29, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
   
 
   
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: John M. Goodman Living Trust
 
Print Name:
     
Signature: /s/ John M. Goodman
 
Signature:
     
Date: November 4, 2008
 
Date:
     
Print Name: John M. Goodman
 
Co-Investor Print Name:
     
Title: Trustee
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Leon Kanner
     
Signature:
 
Signature: /s/ Leon Kanner
     
Date:
 
Date: October 29, 2008
     
Print Name:
 
Co-Investor Print Name: Rosemary Kanner
     
Title:
 
Co-Investor Signature: /s/ Rosemary Kanner
         
Date: October 29, 2008

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Richard Kindt
     
Signature:
 
Signature: /s/ Ricahrd Kindt
     
Date:
 
Date: October 29, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Douglas E. Pritchett
     
Signature:
 
Signature: /s/ Douglas E. Pritchett
     
Date:
 
Date: October 31, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Jerome A. Shinkay
     
Signature:
 
Signature: /s/ Jerome A. Shinkay
     
Date:
 
Date: October 31, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Michael J. Spezia
     
Signature:
 
Signature: /s/ Michael J. Spezia
     
Date:
 
Date: November 3, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: George D. Wilson
     
Signature:
 
Signature: /s/ George D. Wilson
     
Date:
 
Date: October 27, 2008
     
Print Name:
 
Co-Investor Print Name: Diane J. Wilson
     
Title:
 
Co-Investor Signature: /s/ Diane J. Wilson
         
Date: October 27, 2008

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Joseph L. Jerger
     
Signature:
 
Signature: /s/ Joseph L. Jerger
     
Date:
 
Date: November 6, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: David Pudelsky
     
Signature:
 
Signature: /s/ David Pudelsky
     
Date:
 
Date: November 6, 2008
     
Print Name:
 
Co-Investor Print Name: Nancy Pudelsky
     
Title:
 
Co-Investor Signature: /s/ Nancy Pudelsky
         
Date: November 6, 2008

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: James R. Buck
     
Signature:
 
Signature: /s/ James R. Buck
     
Date:
 
Date: November 6, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: John O. Dunkin
     
Signature:
 
Signature: /s/ John O. Dunkin
     
Date:
 
Date: November 4, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: NFS/FMTC SEP IRA FBO
                                    Jay Jennings
 
Print Name:
     
Signature: /s/ Jay Jennings
 
Signature:
     
Date: October 29, 2008
 
Date:
     
Print Name: Jay Jennings
 
Co-Investor Print Name:
     
Title: IRA Owner
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: Landmark Community Bank
                                    Collateral Account FBO
                                    Estate of Catherine Nasser
 
Print Name:
     
Signature:  /s/ William K. Nasser, Jr.
 
Signature:
     
Date: November 4, 2008
 
Date:
     
Print Name: William K. Nasser, Jr.
 
Co-Investor Print Name:
     
Title:  Attorney-in-fact
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: Nasser Family Trust
 
Print Name:
     
Signature: /s/ William K. Nasser
 
Signature:
     
Date: November 4, 2008
 
Date:
     
Print Name: William K. Nasser
 
Co-Investor Print Name:
     
Title: Trustee
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: James R. Kahn
     
Signature:
 
Signature:  /s/ James R. Kahn
     
Date:
 
Date: November 12, 2008
     
Print Name:
 
Co-Investor Print Name: Debra A. Kahn
     
Title:
 
Co-Investor Signature: /s/ Debra A. Kahn
         
Date: November 12, 2008

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: A. Starke Taylor, Jr.
     
Signature:
 
Signature:  /s/ A. Starke Taylor, Jr.
     
Date:
 
Date: October 7, 2008
     
Print Name:
 
Co-Investor Print Name: Carolyn Taylor
     
Title:
 
Co-Investor Signature: /s/ Carolyn Taylor
         
Date: October 7, 2008

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Mark Vollmer
     
Signature:
 
Signature: /s/ Mark Vollmer
     
Date:
 
Date: November 11, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Robert J. Guercio
     
Signature:
 
Signature:  /s/ Robert J. Guercio
     
Date:
 
Date: November 6, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
     
 
 
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
   
 
Print Name of Entity:
 
Print Name: Ralph Hanby
   
 
Signature:
 
Signature:  /s/ Ralph Hanby
     
Date:
 
Date: November 13, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Robert E. Jacobson
     
Signature:
 
Signature:  /s/ Robert E. Jacobson
     
Date:
 
Date: November 10, 2008
     
Print Name:
 
Co-Investor Print Name: Saralee Jacobson
     
Title:
 
Co-Investor Signature: /s/ Saralee Jacobson
         
Date: November 10, 2008

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Michael Cushing
     
Signature:
 
Signature:  /s/ Michael Cushing
     
Date:
 
Date: November 13, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Raymond Yarusi, Jr.
     
Signature:
 
Signature:  /s/ Raymond Yarusi, Jr.
     
Date:
 
Date: November 12, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: James C. Orr
     
Signature:
 
Signature:  /s/ James C. Orr
     
Date:
 
Date: November 9, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Vernon L. Simpson
     
Signature:
 
Signature:  /s/ Vernon L. Simpson
     
Date:
 
Date: November 17, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: Michael Yokoyama & Jaye
                                    Ventui Family Trust
 
Print Name:
 
   
Signature:  /s/ Michael Yokoyama & /s/ Jaye Venuti
 
Signature:
     
Date: November 12, 2008
 
Date:
     
Print Name: Michael Yokoyama & Jaye Ventui
 
Co-Investor Print Name:
     
Title: Co-Trustees
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Frederick Peet
     
Signature:
 
Signature:  /s/ Frederick Peet
     
Date:
 
Date: November 7, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Ronald Rasmussen
     
Signature:
 
Signature:  /s/ Ronald Rasmussen
     
Date:
 
Date: November 12, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Lewis R. Jacobson
     
Signature:
 
Signature:  /s/ Lewis R. Jacobson
     
Date:
 
Date: November 17, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Mark B. Ginsburg
     
Signature:
 
Signature: /s/ Mark B. Ginsburg
     
Date:
 
Date: November 18, 2008
 
   
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Gregory Dovolis
     
Signature:
 
Signature: /s/ Greogory Dovolis
     
Date:
 
Date: November 3, 2008
   
 
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: William S. Silver
     
Signature:
 
Signature:  /s/ William S. Silver
     
Date:
 
Date: November 5, 2008
 
   
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Praful Desai
     
Signature:
 
Signature:  /s/ Praful Desai
     
Date:
 
Date: November 5, 2008
 
   
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity:
 
Print Name: Thomas Gemellaro
     
Signature:
 
Signature:  /s/ Thomas Gemellaro
     
Date:
 
Date: November 13, 2008
     
Print Name:
 
Co-Investor Print Name:
     
Title:
 
Co-Investor Signature:
         
Date:

 
IF AN ENTITY:
 
IF AN INDIVIDUAL:
     
Print Name of Entity: Howard M. Tanning Rollover
                                    IRA
 
Print Name:
     
Signature:  /s/ Howard M. Tanning
 
Signature:
     
Date:  November 3, 2008
 
Date:
     
Print Name: Howard M. Tanning
 
Co-Investor Print Name:
     
Title:  IRA Owner
 
Co-Investor Signature:
         
Date:

 
 
 

--------------------------------------------------------------------------------

 

Schedule A

 
Name of Lenders
 
Principal Amount
of Note
         
Neel B. Ackerman and Martha N. Ackerman
 
$
200,000
 
Stephen M. Burnich Revocable Trust u/a 10/08/04
 
$
25,000
 
Ennio De Pianto
 
$
50,000
 
Matthew Ernst
 
$
25,000
 
John M. Goodman Living Trust
 
$
25,000
 
Leon Kanner & Rosemary E. Kanner
 
$
25,000
 
Richard Kindt
 
$
10,000
 
Douglas E. Pritchett
 
$
50,000
 
Jerome A. Shinkay
 
$
10,000
 
Michael J. Spezia
 
$
25,000
 
George D. Wilson & Diane J. Wilson
 
$
10,000
 
Joseph L. Jerger
 
$
10,000
 
David & Nancy Pudelsky
 
$
25,000
 
James R. Buck
 
$
10,000
 
John O. Dunkin
 
$
15,000
 
NFS/FMTC SEP IRA FBO Jay Jennings
 
$
15,000
 
Landmark Community Bank Collateral Account FBO Estate of Catherine Nasser
 
$
65,000
 
Nasser Family Trust
 
$
25,000
 
James R. Kahn & Debra A. Kahn, JTWROS
 
$
5,000
 
Carolyn N. Taylor & A. Starke Taylor, Jr.
 
$
50,000
 
Mark Vollmer
 
$
5,000
 
Robert J. Guercio
 
$
25,000
 
Ralph Hanby
 
$
5,000
 
Robert E. Jacobson & Saralee Jacobson, JTWROS
 
$
10,000
 
Michael Cushing
 
$
30,000
 
Raymond Yarusi, Jr.
 
$
5,000
 
James Orr
 
$
25,000
 
Vernon L. Simpson
 
$
25,000
 
Michael H. Yokoyama & Jaye S. Venuti Family Trust
 
$
25,000
 
Frederick Peet
 
$
20,000
 
Ronald Rasmussen
 
$
10,000
 
Lewis R. Jacobson
 
$
5,000
 
Mark B. Ginsburg
 
$
25,000
 
Gregory J. Dovolis
 
$
20,000
 
William S. Silver
 
$
25,000
 
Praful Desai
 
$
25,000
 
Thomas Gemellaro
 
$
5,000
 
Howard M. Tanning Rollover IRA
 
$
70,000
 
TOTAL:
   
1,035,000
 



 
 

--------------------------------------------------------------------------------

 